Exhibit 10.3

ADEPT TECHNOLOGY, INC.

FISCAL 2010 PERFORMANCE PROGRAM

1. Purpose.

The Adept Technology, Inc. Fiscal 2010 Performance Program (the “Program”),
established under the Adept Technology, Inc. 2005 Equity Incentive Plan (the
“Plan”), is intended to provide performance-based compensation to individuals
who make a significant contribution to the performance of Adept Technology, Inc.
(the “Company”). Program objectives are to: (a) focus key employees on achieving
specific performance targets, (b) reinforce a team orientation through a
collective target, (c) provide significant award potential for achieving
outstanding performance, and (d) enhance the ability of the Company to attract
and retain highly talented and competent individuals.

2. Definitions.

Defined terms not explicitly defined in this Program but defined in the Plan
shall have the same definitions as in the Plan.

“Award” means an award of Restricted Stock granted under the Program covering
the number of Shares set forth in Section 4(a) as applicable.

“Board” means the Board of Directors of the Company.

“Certification Date” means the date on which the Committee certifies whether the
Performance Goal has been met.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and/or other interpretive authority and guidance issued thereunder.

“Committee” means the Compensation Committee of the Board.

“Participants” means John Dulchinos, Lisa Cummins, David Pap Rocki and those
non-executive employees identified by John Dulchinos prior to the Certification
Date to collectively receive an aggregate amount of up to 40,000 shares.

“Performance Goal” means positive “Adjusted EBITDA” for the Performance Period.
“Adjusted EBITDA” means earnings before interest income, income taxes,
depreciation and amortization and goodwill impairment, and stock-based
compensation expense under SFAS No. 123(R).

“Performance Period” means the period beginning July 1, 2009 and ending June 30,
2010.



--------------------------------------------------------------------------------

3. Determination of Awards.

 

  a. Generally. As soon as practicable after, but on or before the date that is
ninety (90) days following, the expiration of the Performance Period, the
Committee shall determine and certify in writing, whether the Company has
achieved the Performance Goal. If the Company achieves the Performance Goal,
then Participants shall be credited with Awards on the Certification Date in the
amounts specified in Section 4(a). Awards credited on the Certification Date
pursuant to this Section 3(a) shall be subject to the vesting schedule set forth
in Section 4(b). If the Company does not achieve the Performance Goal, then
Participants shall not be credited with or receive any Awards under the Program.

 

  b. Change in Control Prior to the Certification Date. If a Change in Control
occurs prior to the Certification Date, and provided the Participant remains
continuously employed by the Company until immediately prior to the Change in
Control, then, immediately prior to the Change in Control, the Participant shall
be credited with a pro-rated number of Shares on such date equal to that number
of Shares set forth next to the Participant’s name in Section 4(a) multiplied by
a fraction, the numerator of which is the number of months (rounded up for any
partial months) the Participant was employed by the Company during the
Performance Period as of immediately prior to the Change of Control (but in no
event shall a Participant be credited with more than the number of months in the
Performance Period) and the denominator of which is the number of months in the
Performance Period. Shares received pursuant to this Section 3(b) shall be
vested in full as of immediately prior to the Change in Control.

 

  c. Termination For Any Reason Prior to the Certification Date. Subject to
Section 3(b), if a Participant’s employment with the Company terminates prior to
the Certification Date for any reason, then that Participant shall not be
credited with or receive any Award under the Program.

4. Terms of Awards.

 

  a. Award Amounts. Provided the conditions specified in Section 3 are met,
Participants shall be credited with Awards as follows:

 

Name

  

Number of Shares

John Dulchinos    60,000 Lisa Cummins    40,000 David Pap Rocki    20,000 Other
select employees identified by CEO    Up to 40,000

 

  b.

Vesting. Subject to the Participant’s continuous employment with the Company
through the applicable Vesting Date, Awards shall vest over two years following
the Certification Date in equal quarterly installments for on the last day of
each quarter following June 30, 2010 through June 30, 2012 (each such date, a
“Vesting Date”),

 

2



--------------------------------------------------------------------------------

 

subject to such earlier acceleration as provided in Sections 4(c)(ii) and 4(d).
The Shares subject to an Award that vests shall be issued and delivered to
Participants (or their heirs in the case of death) pursuant to Section 4(f).

 

  c. Effect of Termination of Employment After the Certification Date.

 

  i If the Participant’s employment is terminated for any reason other than as a
result of death or Total and Permanent Disablement prior to the time when the
Award is fully vested, the Participant’s Award shall cease vesting and all
unvested Shares underlying the Participant’s Award as of the date of termination
shall be forfeited immediately.

 

  ii If the Participant’s employment is terminated due to death or Total and
Permanent Disablement after the Certification Date but prior to the time when
the Award is fully vested, all unvested Shares underlying the Participant’s
Award as of the date of termination shall vest immediately as of that date.

 

  d. Effect of a Change in Control After the Certification Date. If a Change in
Control occurs after the Certification Date which results in the Awards being
made hereunder, and provided the Participant remains continuously employed by
the Company until immediately prior to the Change in Control, then, as of
immediately prior to the Change in Control, all unvested Shares underlying the
Participant’s Award shall vest immediately.

 

  e. Adjustment of Shares. The number of Shares subject to Awards may be
adjusted from time to time for capitalization adjustments in the discretion of
the Committee, as provided in Section 13 of the Plan.

 

  f. Distribution of Awards. Shares credited to a Participant as an Award shall
be distributed to the Participant (or the Participant’s heirs in the case of
death) on the applicable Vesting Date or, if applicable, the events described in
Sections 3(b), 4(c)(ii) and 4(d) (but, in the case of an issuance of Shares made
on account of a termination due to Total and Permanent Disablement, such
issuance shall occur no earlier than six months and one day after the date of
the Participant’s “separation from service” (as defined in Treas. Reg.
1.409A-1(h)) with the Company, except when permitted by Section 409A of the
Code).

 

  g. Award Agreements. Each Award shall be evidenced by an award agreement
(“Award Agreement”) to be entered into between the Participant and the Company
with such terms and conditions and in such form as the Committee shall
determine. Awards shall be subject to the terms and conditions of the Award
Agreement, the Program and the Plan.

5. Program Administration

The Committee shall be responsible for all decisions and recommendations
regarding Program administration and retains final authority regarding all
aspects of Program

 

3



--------------------------------------------------------------------------------

administration, the resolution of any disputes, the interpretation of the
Program and any Award Agreement hereunder, and the application of the Program in
any respect to a Participant. All determinations and interpretations made by the
Committee in good faith shall not be subject to review by any person and shall
be final, binding and conclusive on all persons. The Committee may, without
notice, amend, suspend or terminate the Program; provided, however, that no such
action may adversely affect any then outstanding Award without the consent of
the Participant, unless such action is necessary to comply with any applicable
law, regulation or rule.

6. Withholding

The Company will have the right to make all payments or distributions or deliver
Shares pursuant to the Program to a Participant net of any applicable federal,
state and local taxes required to be paid or withheld. The Company will have the
right to withhold from wages or other amounts otherwise payable to such
Participant such withholding taxes as may be required by law, or to otherwise
require the Participant to pay such withholding taxes. If the Participant fails
to make such tax payments as are required, the Company will, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to such Participant or to take such other action as may
be necessary to satisfy such withholding obligations. Unless Participant elects
to satisfy any tax withholding obligation by an alternative means as permitted
hereby, Participant’s acceptance of an Award constitutes Participant’s
instruction and authorization to the Company to withhold on the Participant’s
behalf the number of Shares from those Shares issuable to the Participant at the
time when the Award becomes vested as the Company determines to be sufficient to
satisfy the tax withholding obligation.

7. General Provisions.

 

  a. Non-Exclusivity of Program. The adoption of the Program by the Board shall
not be construed as creating any limitations on the power of the Board or the
Committee to adopt such other bonus or incentive compensation arrangements as
either may deem desirable, including, without limitation, cash or equity-based
compensation arrangements, either tied to performance or otherwise, and any such
other arrangements as may be either generally applicable or applicable only in
specific cases.

 

  b. Limitation on Rights as a Participant. The Company is not obligated to give
uniform treatment to Participants under the Program. Participation in the
Program as during the Performance Period does not convey any right to receive
any award or to participate in the Program as to any other period.

 

  c. No Employment or Service Rights. Nothing in the Program or any instrument
executed or Award granted pursuant to the Program shall (i) confer upon any
Participant any right to continue to be retained in the employ or service of the
Company, (ii) change the at-will employment relationship between the Company and
a Participant, or (iii) interfere with the right of the Company to discharge any
Participant or other person at any time, with or without cause, and with or
without advance notice.

 

4



--------------------------------------------------------------------------------

  d. Stockholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any Shares subject to an
Award (including, without limitation, the right to receive dividends) unless and
until such Participant has vested in the Shares subject to the Award and has
received delivery of such Shares.

 

  e. Validity. If any provision of the Program is held invalid, void, or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provision of the Program.

 

  f. Governing Plan Document. The Program is subject to all the provisions of
the Plan and is further subject to all interpretations, amendments, rules and
regulations that may from time to time be promulgated and adopted by the
Committee, the Board or the Company pursuant to the Plan. In the event of any
conflict between the provisions of this Program and those of the Plan, the
provisions of the Plan shall control.

 

  g. Governing Law. The Program and any Award Agreement hereunder will be
interpreted and construed in accordance with the laws of the State of Delaware
(without regard to principles of conflicts of law) and applicable federal law.

 

  h. Section 409A. To the extent applicable, it is intended that this Program
and any Award granted hereunder comply with the requirements of Section 409A of
the Code. Any provision that would cause the Plan or any Award granted hereunder
to fail to satisfy Section 409A of the Code shall have no force or effect until
amended to comply with Section 409A of the Code, which amendment may be
retroactive to the extent permitted by Section 409A of the Code.

 

  i. Headings. The headings of the Sections in this Program are inserted for
convenience only and shall not be deemed to affect the meaning of this Plan.

8. Effective Date.

This Program was adopted by the Board on November 6, 2009.

 

5